Citation Nr: 1129783	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  01-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1967 to April 1970.  He served in the Republic of Vietnam and received the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in part, denied the Veteran's application to reopen claims of entitlement to service connection for a right leg disability and a low back disability.

In a May 2002 decision, the Board continued the previous denial of the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in December 2002, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand which, in pertinent part, vacated that part of the Board's decision that found that new and material evidence had not been received to reopen the Veteran's claims.

In a November 2005 decision, the Board found that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a low back disability, and remanded the reopened claim for additional development of the evidence.  The November 2005 decision also found that new and material evidence had not been received to reopen the claim for service connection for a right leg disability.

The Veteran appealed the November 2005 Board decision to the Court which, in an Order dated October 16, 2006, granted a Joint Motion for an Order Partially Vacating the Board decision.  Specifically, the Court vacated that part of the Board's decision that found that new and material evidence had not been received to reopen a claim of entitlement to service connection for a right leg disability.

In an August 2007 decision, the Board found that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a right leg disability and remanded the reopened claim for additional development.  The Board also remanded the Veteran's claim of entitlement to service connection for a low back disability for additional development.

In a May 2010 decision, the Board denied service connection for a low back disability and remanded the issue of service connection for a right leg disability for additional development.  

The Veteran appealed the denial of service connection for a low back disability to the Court.  In December 2010, the parties submitted a Joint Motion for Remand (Joint Motion).  By order dated in December 2010, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

In connection with the Board's May 2010 remand, VA conducted an examination of the Veteran for his right leg claim.  A November 2010 Supplemental Statement of the Case (SSOC) denied service connection for a right leg disability.  

The Veteran's attorney submitted a motion to consolidate the two claims in February 2011.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The December 2010 Joint Motion stated that the report of a December 2008 VA examination of the Veteran's low back, and a March 2009 addendum, were inadequate for adjudication purposes as they relied on an incomplete factual assessment of the Veteran's current low back diagnoses.  It was noted that the examiner focused only on whether the Veteran's arthritis in the spine was related to his active duty.  It was further noted that the examiner did not address January 2009 VA MRI results (diffuse disc bulge with disc degeneration and central disc herniation at L5-S1 level causing mild central canal compromise, and moderate to severe bilateral neural foramen compromise from disc osteophyte) or a May 2009 VA diagnosis of herniated disc disease.  The Joint Motion stated that a remand was warranted for the Board to obtain a new medical examination.  

Turning to the Veteran's right leg disability, the Board's May 2010 remand observed that the Veteran had been diagnosed with arthritis of the right hip by a December 2008 VA examination.  The Board further observed that a December 2008 VA medical opinion, that any relationship between the Veteran's right leg pain and arthritis and his military service would be purely speculative, was unaccompanied by any reasons or bases.  On remand, the Board requested that an examiner review the Veteran's claims file and provide an opinion, with supporting rationale, as to whether it was at least as likely as not that the Veteran's currently diagnosed degenerative joint disease of the right hip was incurred or aggravated during active duty.

In a November 2010 VA medical opinion, the same VA examiner who had conducted the December 2008 VA examination stated that he had reviewed the Veteran's claims file.  He noted that with his previous examination of the Veteran there was a question about some arthritis.  He stated that he could not now find any X-ray to document that.  He further stated that the most recent VA X-ray of the right hip, conducted in January 2009, was negative for arthritis.  The examiner noted that the Veteran had some right leg pain that was more radicular or SI pain than hip joint pain itself.  The final diagnosis was normal examination, right hip.  

The Board finds that this medical opinion is inadequate.  Although the examiner was unable to find any X-ray documentation of right hip arthritis in the claims file, the Board was able to locate two July 2004 VA X-ray reports that showed minimal degenerative changes of the right hip and both hips, respectively.  Thus, the examiner was unable to reconcile the January 2009 X-rays findings of normal right hip with the July 2004 X-ray findings of right hip degenerative changes.  The examiner was also unable to explain why the January 2009 X-ray findings were more probative than the July 2004 X-ray findings.  He was unable to request another X-ray to reconcile the contradictory X-ray findings, or explain why such an examination was unnecessary.  

In addition, the examiner's comment that the Veteran's right leg pain was more radicular or SI pain than hip joint pain itself contradicts an opinion in a January 2009 addendum to a December 2008 VA neurological examination report.  The January 2009 opinion stated that there was no definite electrophysiological evidence of lumbosacral radiculopathy on the examined right lower extremity, and therefore it was less likely than not that the Veteran's symptoms [of right leg pain] were secondary to a lumbar radicular process.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any disability or disabilities of the low back that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any of the Veteran's currently diagnosed low back disabilities (to include arthritis, diffuse disc bulge with disc degeneration and central disc herniation at L5-S1 level causing mild central canal compromise and moderate to severe bilateral neural foramen compromise from disc osteophytes, and herniated disc disease) are related to the symptoms he exhibited during active duty.  

The examiner is requested to provide a rationale for any opinion expressed.

2.  Schedule the Veteran for an examination, including X-rays, by an appropriate VA examiner to determine the nature, extent and etiology of any disability or disabilities of the right hip that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary (including the current X-rays), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any currently diagnosed right hip disability, is related to the symptoms he exhibited during active duty.  

In doing so, the examiner is requested to reconcile all X-ray findings of record (to include in July 2004 and January 2009) as to whether or not the Veteran has right hip arthritis.  

If the examiner concludes that the Veteran's right hip pain is radicular in nature, he or she should reconcile this conclusion with the January 2009 addendum opinion to a December 2008 VA neurologic examination that it was less likely than not that the Veteran's symptoms of right leg pain were secondary to a lumbar radicular process.

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



